Citation Nr: 1201327	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1944 to August 1946.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2010.  This matter was originally on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease has been related by competent medical evidence to his active duty service.

2.  There is no competent evidence that the Veteran's left knee disability is related to his active duty service.


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Left knee patellofemoral syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's November 2010 Remand, the Appeals Management Center (AMC) made an attempt to obtain sick/morning reports and SGOs related to the Veteran's in-service knee injury, afforded the Veteran a VA examination to determine the etiology of his bilateral knee disability, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  A letter dated in April 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  This letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records are no longer available, most likely having been destroyed in an accidental fire at the National Personnel Records Center in 1973.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  In April 2011, a Formal Finding of Unavailability was issued regarding sick/morning reports and/or SGOs related to the Veteran's in-service injury to his knees.  The Veteran was contacted by phone on April 1, 2011, to ascertain whether he had these records in his possession, but he stated that he did not have these records.

The Veteran's private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He has identified no VA medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in January 2011. 38 C.F.R. § 3.159(c)(4).  The January 2011 VA examiner addressed the etiology of the Veteran's current bilateral knee disabilities in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The January 2011 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The Veteran contends that he injured both his knees during training in service.  At the Board hearing in October 2010, the Veteran testified that during the winter of 1944/1945, he injured his knees when he fell and slipped down an icy pole while training to be an electrician.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection for certain diseases, such as arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that the only service medical record in the claims file is the Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release from Active Duty or Retirement which only lists a broken ring finger in October 1945.  There was no specific mention of the Veteran's knees.  In fact, other than a slight deviation extension of the right ring finger, the Veteran had no musculoskeletal defects at separation.  

The Veteran underwent a VA examination in January 2011 at which time he reported that he injured his knees in the winter of 1944/1945 at Fort Lewis, Washington, where he was training to be a lineman.  As he was going up the pole, he stated, he slipped and fell 25-30 feet hurting both of his knees.  He states he was initially in the hospital at Fort Lewis, Washington, for a few days and then he was returned to duty with restrictions.  

After physical examination and x-rays, the Veteran was diagnosed as having right knee mild to moderate degenerative joint disease with osteophytes and left knee mild patellofemoral syndrome.  The examiner opined that the Veteran's right knee disability was at least as likely as not related to the Veteran's service.  Thus, service connection for right knee degenerative joint disease is warranted.  

The VA examiner, however, opined that the Veteran's left knee was not at least as likely as not related to his service.  The examiner noted that the Veteran had mainly an age-related disability of the left knee.  Thus, with regard to the Veteran's left knee disability, there is no evidence of a chronic knee disability in service.  Further, there is no evidence of arthritis many years following service.  Although there is competent evidence of a fall in service, there is no evidence of continuity of left knee symptomatology, and no competent medical evidence of a nexus between the fall in service and current left knee disability.

Although the Veteran contends that his left knee disability is related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  He is certainly competent to describe the injury in service as well as symptomatology.  He is not, however, competent to attribute his current disability to his in-service fall.  The VA examiner, after considering the x-ray evidence, determined that the Veteran's right knee disability was due to trauma in service, but that his left knee disability was not.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left knee disability, and the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


